Citation Nr: 0931351	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for stomach disorder, 
secondary to service-connected posttraumatic stress disorder 
(PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran had requested a Board hearing at the RO before a 
Veterans Law Judge.  A hearing was scheduled to be held in 
June 2009, but he failed to appear.  His request for a 
hearing is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran maintains that he has a stomach disorder that is 
either caused or aggravated by his service-connected PTSD.

Service connection may be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  That is, secondary service connection may be 
established by a showing that a service-connected condition 
caused the condition or aggravated the condition beyond the 
natural progression of the disease.  See 38 U.S.C. § 5103A(d) 
(2002); 38 C.F.R. § 3.310(a)(2)(b) (stating that service 
connection on a secondary basis may be established by a 
showing that the current disability was either caused by or 
aggravated by a service-connected disability); Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a Veteran's 
current disability, including those unknown to the Veteran).

A review of the record shows that the RO sent the Veteran a 
notice letter in May 2004, which advised him of the 
evidence/information required to substantiate a claim for 
entitlement to service connection on a direct basis and very 
generally referred to the requirement to establish service 
connection on a secondary basis.  The Veteran was not 
specifically informed of the type of information or evidence 
necessary to substantiate a claim of service connection on a 
secondary basis, however.  As such, additional action is 
needed.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473.  

A review of the VA treatment records (spanning from 1991 to 
1992, and then 1999 to October 2007) reveals that the Veteran 
has made multiple complaints regarding his stomach, 
specifically abdominal pain, "sour" stomach, nausea, 
vomiting, and an inability to eat.  In October 2002, his 
long-time treating physician considered possible somatization 
between the PTSD and abdominal pain, for which "physiologic 
correlates can not be established."  In April 2004, the 
Veteran submitted his claim seeking service connection for 
stomach problems as secondary to his PTSD.  In June he was 
afforded two VA examinations, three days apart.  The first VA 
examination pertained to the stomach and concluded with a 
diagnosis of hiatal hernia, internal hemorrhoids, and gastro 
esophageal reflux disease.  The VA examiner did not feel the 
Veteran's gastrointestinal problems were secondary to his 
PTSD.  The VA PTSD examination conducted three days later 
concluded with the Axis I diagnosis of mood disorder due to 
medical condition (per self-reported stomach problems).  In 
October 2007, the Veteran's VA treating physician made the 
diagnosis of acute intermittent porphyria.  The VA treatment 
records in the claims file end in October 2007.  

Based on these various diagnoses, the Board finds that an 
additional medical examination is required in order to 
reconcile the various diagnoses of record.  In addition, the 
new examination needs to address whether the Veteran has a 
diagnosed gastrointestinal disorder and then whether it is 
related to, caused by, or aggravated by the Veteran's PTSD.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Additional VA treatment records must be obtained.  The 
Veteran has been regularly treated at the Eugene, Oregon, 
Community Based Outpatient Clinic (CBOC), and the last entry 
in the record (October 2007) indicates further GI tests were 
being ordered.  On remand, all treatment records should be 
obtained and associated with the record.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 and Supp. 2009) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2008).  The Veteran should 
be specifically told of what is required 
to substantiate a secondary service 
connection claim.  He should also be told 
of the information or evidence he should 
submit and of the information or evidence 
that VA will obtain with respect to his 
claim of secondary service connection.  
Ensure VCAA compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence); Charles 
v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies 
VCAA notice); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 
notice); and Dingess v. Nicholson, 19 Vet. 
App. 473 (rating and effective date).  
After the Veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  Obtain the Veteran's complete 
gastrointestinal treatment records from 
the Eugene, Oregon, CBOC, from October 
2007 to present.  If these records cannot 
be obtained, so inform the Veteran so that 
he may attempt to obtain them and document 
any negative response in the record.

3.  Following the completion of the above 
development, the Veteran should be 
accorded a VA examination for 
gastrointestinal disorders, preferably by 
a GI examiner who has not examined him 
before.  

a.  The examination report should include 
a detailed account of all gastrointestinal 
pathology found to be present to include 
consideration of whether the Veteran's 
gastrointestinal disorder is etiologically 
related to (caused by) the service 
connected PTSD disability.  The examiner 
should attempt to reconcile the various 
diagnoses.  

b.  The examiner should be informed that: 
the medical issue is whether the Veteran's 
gastrointestinal disorder was caused by or 
aggravated by his service-connected PTSD 
disability.  The examiner should be 
requested to answer the following 
questions:  

(a).  Is it at least as likely as not ( a 
50 percent probability) that the Veteran's 
gastrointestinal disorder was caused or 
aggravated by his service-connected PTSD?  
If the gastrointestinal disorder has been 
aggravated by the service-connected PTSD, 
what is the level of additional disability 
attributable to such aggravation?

(b).  If the Veteran's gastrointestinal 
disorder has not been aggravated by the 
Veteran's service-connected PTSD 
disability, what is the relationship, if 
any, between his gastrointestinal disorder 
and his service-connected PTSD disability?

(c).  The examiner's attention is directed 
to the Veteran's inpatient care of 
September 2002, his treating physician's 
notes dated October and November 2002, the 
two VA examinations conducted in June 
2004, and the diagnosis rendered in 
October 2007.

(d).  The report of examination should 
include a complete rationale for all 
opinions expressed.  The examiner should 
provide a thorough discussion of the facts 
and the medical principles involved.  All 
necessary special studies or tests are to 
be accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiners 
prior to the examination.

(The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.)

4.  After the above actions have been 
completed, the Veteran's service 
connection claim should be readjudicated, 
specifically whether service connection is 
warranted for a gastrointestinal disorder, 
claimed as stomach problems.  If, upon 
readjudication, the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC).  The AOJ should allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


